
	
		II
		112th CONGRESS
		2d Session
		S. 2051
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2012
			Mr. Reed (for himself,
			 Mr. Whitehouse, Mr. Franken, Mr.
			 Leahy, Mr. Sanders, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to extend the
		  reduced interest rate for Federal Direct Stafford Loans.
	
	
		1.Interest rate
			 extensionSection 455(b)(7)(D)
			 of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(7)(D)) is
			 amended—
			(1)in the matter
			 preceding clause (i), by striking and before July 1, 2012,;
			 and
			(2)in clause (v), by
			 striking and before July 1, 2012,.
			
